Name: EFTA Surveillance Authority Decision No 101/98/COL of 2 April 1998 releasing Iceland from the obligation to apply to certain species the Acts referred to in points 3, 4 and 6 of Chapter III of Annex I to the Agreement on the European Economic Area, on the marketing of cereal seed (Council Directive 66/402/EEC), on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC) and on marketing of vegetable seed (Council Directive 70/458/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1998-08-20

 Important legal notice|E1998C0101EFTA Surveillance Authority Decision No 101/98/COL of 2 April 1998 releasing Iceland from the obligation to apply to certain species the Acts referred to in points 3, 4 and 6 of Chapter III of Annex I to the Agreement on the European Economic Area, on the marketing of cereal seed (Council Directive 66/402/EEC), on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC) and on marketing of vegetable seed (Council Directive 70/458/EEC) Official Journal L 233 , 20/08/1998 P. 0039 - 0040EFTA SURVEILLANCE AUTHORITY DECISION No 101/98/COL of 2 April 1998 releasing Iceland from the obligation to apply to certain species the Acts referred to in points 3, 4 and 6 of Chapter III of Annex I to the Agreement on the European Economic Area, on the marketing of cereal seed (Council Directive 66/402/EEC), on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC) and on marketing of vegetable seed (Council Directive 70/458/EEC) THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, in particular Article 17 and Protocol 1(4)(d) thereof,Having regard to the Act referred to in point 3 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of cereal seed (Council Directive 66/402/EEC), and in particular Article 23(a) thereof,Having regard to the Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC), and in particular Article 22 thereof,Having regard to the Act referred to in point 6 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of vegetable seed (Council Directive 70/458/EEC), and in particular Article 42 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5(2)(d) and Protocol 1, Article 1(c) thereof,Having regard to a request by Iceland,Whereas seed of rice, canary, sorghum, Sudan grass, Durum wheat, spelt wheat, maize except popcorn and sweetcorn, groundnut, hemp, safflower, soya bean, cotton, asparagus and cardoon is not normally reproduced and marketed in Iceland;Whereas as long as those conditions obtain, Iceland should be released from the obligation to apply the provisions of the aforementioned Acts to the species in question;Whereas such release shall be without prejudice to the marketing in Iceland of seeds produced, in accordance with the Acts, in another Contracting Party to the EEA Agreement;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Plants and Animal Feedingstuffs Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:Iceland is hereby released from the obligation to apply:1. 1.1. The Act referred to in point 3 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of cereal seed (Council Directive 66/402/EEC), with the exception of the provisions of Article 14(1), to the following species:>TABLE>1.2. The Act referred to in point 4 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of seed of oil and fibre plants (Council Directive 69/208/EEC), with the exception of the provisions of Article 13(1), to the following species:>TABLE>1.3. The Act referred to in point 6 of Chapter III of Annex I to the Agreement on the European Economic Area on the marketing of vegetable seed (Council Directive 70/458/EEC), with the exception of the provisions of Article 16(1) and 30(1), to the following species:>TABLE>2. This Decision shall enter into force on 1 May 1998.3. This Decision is addressed to Iceland.4. This Decision shall be authentic in the English language.Done at Brussels, 2 April 1998.For the EFTA Surveillance AuthorityHannes HAFSTEINCollege Member